DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: In paragraph [0065], the “chamber interior 23” was previously referenced as “downstream end”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Twining (US Pat. # 2733595).
Regarding claim 1, Twining teaches, “A testing apparatus, comprising: a testing chamber (Fig. 9, ref. # 54) having an upstream end, a downstream end, a device central axis, and a general flow direction, comprising: a chamber body (54) having an upstream cap (48), a downstream cap (124), a first chamber wall (122), and a second chamber wall (between 54 and 98), where the first chamber wall has a first diameter and in part defines a first chamber interior, the second chamber wall has a second diameter, the first diameter is less than the second diameter, and both the first chamber wall and the second chamber wall are positioned relative to one another such that an annulus (98) is defined in part in between, where the upstream cap (48) is proximate to and couples with at least the first chamber wall towards the upstream end (see upper part of Fig. 9, near seals 66), where the downstream cap (124) is proximate to and couples with at least the first chamber wall towards the downstream end (see Fig. 9), where the first chamber wall (122) defines a flow passage (130) such that both a fluid and a lost circulation materials (LCM) may pass from the first chamber interior into the annulus (98), where the chamber body (54) further defines a chamber interior (110), which includes the annulus and the first chamber interior, through which the fluid and the LCM may traverse along a fluid flow path that is at least in part aligned with the general flow direction and the device central axis (see Fig. 10), and where the traversal of the fluid and the LCM along the fluid flow path is restricted by a flow restriction (test bed 110 comprises sand, gravel); a fluid inlet conduit (shown in Fig. 2) that is in fluid communication with the first chamber interior (134) and is configured to introduce fluid into the first chamber interior upstream of the flow passage (see Fig. 9); and a fluid outlet conduit (132) that is in fluid communication with the annulus and is configurated for passing both fluid and LCM from the annulus downstream of the flow passage.”
Regarding claim 2, Twining teaches, “where the flow passage is configured to serve as the flow restriction (Fig. 10, test bed 110 fills entire flow passage 130).”
Regarding claim 3, Twining teaches, “where the fluid flow path through the flow passage is not aligned with either the device central axis or the general flow direction (Fig. 9 and 10 show flow passage perpendicular to general flow direction and device central axis).”
Regarding claim 4, Twining teaches, “where the testing chamber further comprises an LCM inlet that is in fluid communication with the chamber interior and is configured to introduce LCM into the first chamber interior and upstream of the flow passage (Col. 7, ln. 67 – Col. 8, ln. 3).”
Regarding claim 5, Twining teaches, “where the testing chamber further comprises an orifice body, where the orifice body is configured to serve as the flow restriction, is positioned within the chamber body, and is coupled to the first chamber wall such that the fluid and the LCM must pass through the flow restriction (orifice body is the cylindrical cup 120).”
Regarding claim 6, Twining teaches, “where the orifice body is configured to simulate a natural geologic formation (orifice body is filled with test bed 110 which is sand and gravel).”
Regarding claim 7, Twining teaches, “wherein the orifice body comprises an orifice inlet and an orifice outlet that are not collinear (orifice body 120 has orifice inlet shown at 134, see Fig. 10; outlets 136 are perpendicular to each other).”
Regarding claim 8, Twining teaches, “where the orifice body comprises a plurality of orifice outlets (Fig. 9, outlets 136).”
Regarding claim 9, Twining teaches, “where the orifice body comprises a lateral orifice (Fig. 9).”
Regarding claim 10, Twining teaches, “where the lateral orifice is positioned within the annulus such that the orifice inlet is aligned with the flow passage (Fig. 9, both lateral orifices and flow passages are aligned).”
Regarding claim 11, Twining teaches, “where the fluid flow path through the lateral orifice is not aligned with either the device central axis or the general flow direction (Fig. 9, lateral orifices perpendicular to general flow direction).”
Regarding claim 12, Twining teaches, “where the lateral orifice is configured with an outlet window opposite the orifice inlet (outlets 96, see Fig. 7).”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twining (US Pat. # 2733595).
Regarding claim 14, Twining teaches the structural details of the claimed testing apparatus, the use of a circulating loss material being added to a fluid after the introduction of a first fluid, and testing the performance of the circulating loss material as it passes through the test bed (see rejection of claims 1–12; col. 1, ln. 55–65, col. 5, ln. 1–4), but does not appear to teach, “determining a second fluid flow rate of the fluid traversing the fluid flow path after introduction of the LCM.” It would have been obvious to one skilled in the art at the time of filing to modify Twining’s invention to measure the fluid flow rate of a first fluid and compare with the fluid flow rate of the second fluid containing the material and compare the two in order to determine the material’s performance (col. 5, ln. 1–4).
The ordinary artisan would have been motivated to modify Twining’s invention for at least the purpose of determining if the loss control material is suitable for the specific environment it is to be used in and here the examiner takes Official Notice based on the teachings of Twining as shown above. 
Regarding claim 16, Twining teaches the claimed details of the testing apparatus (see rejection of claims 1–12), and further teaches the claimed, “a test fluid reservoir fluidly coupled upstream of the testing chamber via the fluid inlet conduit (see Fig. 2); a test fluid collector fluidly coupled downstream of the testing chamber via the fluid outlet conduit (bottom of Fig. 9).” Twining does not necessarily teach the claimed, “a fluid test return conduit fluidly coupling test fluid collector to testing fluid reservoir.” However, Twining does teach collecting and reusing the fluid (see col. 5, ln. 40–47). It would have been obvious to one skilled in the art at the time of filing to modify Twining’s invention to include a fluid test return conduit fluidly coupling test fluid collector to testing fluid reservoir.
The ordinary artisan would have been motivated to modify Twining’s invention for at least the purpose of creating a closed loop testing system, which would partially eliminate the need for an operator to intervene, saving time and costs related to maintaining maintenance personnel. Here the examiner takes Official Notice.
Regarding claim 17, Twining teaches, “where a fluid feed conduit fluidly couples to the testing apparatus via the fluid inlet conduit and a fluid exit conduit fluidly couples to the testing apparatus via the fluid outlet conduit (see Fig. 2 & 9 for teaching fluid feed/exit conduits).”
Regarding claims 19 and 20, Twining teaches, “where the testing system is configured for an operating volumetric fluid flow rate in a range of from about 0 to about 4,000 liters per minute (L/min); where the testing system is configured for an operating pressure in a range of from about 0 to about 2,500 pounds per square inch (psi) (pressure and flow rate in at least the claimed ranges occur as taught by Fig. 9, where lateral orifices are perpendicular to the general flow direction; notably, when flow is near zero, the pressure and flow rate are near zero, both of which are also dependent on the amount of material and fluid in the system).”
Claims 13, 15, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 13, the prior art does not teach or suggest the claimed, “an integrity wiper comprising an agitation component coupled to a shaft, where the agitation component of the integrity wiper is positioned within the first chamber interior, where the downstream cap frictionally couples to the shaft to create both a fluid seal and to permit movement of the integrity wiper both axially along the device central axis and rotationally, and where the shaft has a length such that the agitation component of the integrity wiper may axially relocate between upstream and downstream of the flow passage.”
Regarding claim 15, the prior art does not teach or suggest the claimed, “inducing a motion in the fluid proximate to a flow passage using an integrity wiper, where the chamber body further comprises a first chamber wall, where the first chamber wall defines both the first chamber interior and the flow passage, where the integrity wiper comprises an agitation component coupled to a shaft, where the agitation component of the integrity wiper is positioned within the first chamber interior, and where the shaft has a length such that the agitation component of the integrity wiper may axially relocate between upstream and downstream of the flow passage.”
Regarding claim 18, the prior art does not teach or suggest the claimed, “where the test fluid reservoir further comprises a first test fluid reservoir and a second test fluid reservoir, where the test fluid collector further comprises a first test fluid collector and a second test fluid collector, and where the first test return conduit further comprises a first fluid test return conduit and a second fluid test return conduit, where the first fluid test return conduit fluidly couples the first test fluid reservoir to the first test fluid connector, and where the second fluid test return conduit fluidly couples the second test fluid reservoir to the second test fluid connector.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO–892 form. The references cited herewith teach testing apparatuses and systems, similar to the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D WALSH whose telephone number is (571)272-2726. The examiner can normally be reached M-F, 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYAN D WALSH/Primary Examiner, Art Unit 2852